            Case 2:18-cr-00131-RAJ Document 1327 Filed 06/17/20 Page 1 of 7




 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                       UNITED STATES DISTRICT COURT FOR THE
 7                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                        NO. 2:18-cr-00131-RAJ
10                          Plaintiff
11                     v.                              ORDER ON DEFENDANT’S MOTION
                                                       FOR COMPASSIONATE RELEASE
12    LAMONT JEFFREY REYNOLDS,
13                          Defendant.
14
15                                       I. BACKGROUND
16         This matter comes before the Court on Defendant Lamont Jeffrey Reynolds’
17 motion for compassionate release. Dkt. 1292. Having thoroughly considered the parties’
18 briefing and the relevant record, the Court finds oral argument unnecessary and hereby
19 DENIES the motion for the reasons explained herein.
20         Following a lengthy investigation and indictment involving several other
21 defendants, Mr. Reynolds was charged with drug related offenses. On May 14, 2019, he
22 pled guilty to Conspiracy to Distribute Controlled Substances, in violation of 21 U.S.C.
23 §§ 841(a)(1) and (b)(1)(C). Dkt. 737.
24         On August 2, 2019, the Court sentenced Mr. Reynolds to 60 months of
25 incarceration, to be followed by four years of supervised release. Dkt. 1023.   He is
26 currently housed at Federal Correctional Institution Lompoc. He is scheduled to be
27 released on April 11, 2023.
28


     ORDER - 1
             Case 2:18-cr-00131-RAJ Document 1327 Filed 06/17/20 Page 2 of 7




 1         On May 5, 2020, Mr. Reynolds filed the instant motion requesting compassionate
 2 release. He contends his circumstances put him at a higher risk to suffer serious
 3 complications or even death because he has been confirmed to have tested positive for
 4 COVID-19 and he has several chronic conditions that increase the risks he may suffer
 5 from the disease. Dkt. 1292.
 6         Specifically, Mr. Reynolds contends he is an African American male who suffers
 7 from medical problems that elevate his risk for severe complications from COVID-19.
 8 His list of medical conditions includes, but is not limited to, hypertension, kidney stones,
 9 obesity, and chronic back pain/sciatica. Dkt. 1292, p. 3.
10         The Government admits that Mr. Reynolds’ medical records confirm that he tested
11 positive for COVID-19, but argue that the exhibits show he received regular care for
12 COVID-19 and has recovered from the disease. Dkt. 1319, Ex. 1 and 2.
13         This Court issued an order on June 2, 2020 (Dkt. 1316) directing the Government
14 to provide a report on Mr. Reynolds’ current medical condition. The previously
15 submitted medical records for Mr. Reynolds confirmed he had tested positive for
16 COVID-19. The Court’s Order directed the Government to secure information regarding
17 his current medical condition, any treatment sought, and the treatment provided. The
18 reasons for that request are clearly reflected in the Court’s prior order and will not be
19 repeated here.
20         On June 11, 2020, the Government complied with the Court’s directive and
21 provided the Bureau of Prisons Health Services Cosign/Review of Mr. Reynolds’ medical
22 condition and treatment provided to him during the period of May 8-17, 19-21, and
23 June 9, 2020. Dkt. 1323, Amended Ex. 2.
24         In addition, the Government provided documentation from Dr. James Pelton,
25 Regional Clinical Director, Western Region, Federal Bureau of Prisons, dated June 11,
26 2020, which detailed the care and treatment received by Mr. Reynolds.
27
28


     ORDER - 2
            Case 2:18-cr-00131-RAJ Document 1327 Filed 06/17/20 Page 3 of 7




 1         Mr. Reynolds filed a Supplemental Memorandum and incorrectly represented that
 2 the Bureau of Prisons stopped providing medical care after May 21, 2020, and ignored a
 3 request to provide medical treatment for his chronic and acute medical problems.
 4
                                         II. DISCUSSION
 5
                  A.     Legal Standard for Compassionate Release
 6
 7         18 U.S.C. § 3582(c)(1)(A) allows a court to reduce a term of imprisonment if
 8 “extraordinary and compelling reasons warrant such a reduction” and “such a reduction is
 9 consistent with applicable policy statements issued by the Sentencing Commission.” The
10 Sentencing Commission’s policy statement, in turn, says that a court may reduce a term
11 of imprisonment if “the defendant is not a danger to the safety of any other person or to
12 the community” and “extraordinary and compelling reasons warrant such a reduction.”
13 United States Sentencing Guidelines (“USSG”) § 1B1.13. The policy statement clarifies
14 that such reasons exist when (1) “the defendant is suffering from a terminal illness” or (2)
15 “the defendant is suffering from a serious physical or mental condition . . . that
16 substantially diminishes the ability of the defendant to provide self-care within the
17 environment of a correctional facility and from which he or she is not expected to
18 recover.” USSG § 1B1.13 cmt. n.1. The policy statement also directs a court to consider
19 the factors set forth in 18 U.S.C. § 3553(a) in deciding whether compassionate release is
20 appropriate and what form compassionate release should take. USSC § 1B1.13 cmt. n.4.
21         Mr. Reynolds’ motion seeks a reduction in sentence under 18 U.S.C. §
22 3582(c)(1)(A), as amended by the First Step Act of 2018. As amended, § 3582(c)(1)(A)
23 permits an inmate, who satisfies certain statutorily mandated conditions, to file a motion
24 with the sentencing court for “compassionate release.” As relevant to Mr. Reynolds’
25 motion, the statute now provides:
26             (c) Modification of an imposed term of imprisonment. --The court
              may not modify a term of imprisonment once it has been imposed
27            except that--
28


     ORDER - 3
               Case 2:18-cr-00131-RAJ Document 1327 Filed 06/17/20 Page 4 of 7




 1                 (1) in any case--
 2                 (A) the court, upon motion of the Director of the Bureau of Prisons, or
                   upon motion of the defendant after the defendant has fully exhausted
 3
                   all administrative rights to appeal a failure of the Bureau of Prisons to
 4                 bring a motion on the defendant’s behalf or the lapse of 30 days from
                   the receipt of such a request by the warden of the defendant’s facility,
 5
                   whichever is earlier, may reduce the term of imprisonment (and may
 6                 impose a term of probation or supervised release with or without
                   conditions that does not exceed the unserved portion of the original
 7
                   term of imprisonment), after considering the factors set forth in
 8                 section 3553(a) to the extent that they are applicable, if it finds that—
 9                 (i) extraordinary and compelling reasons warrant such a reduction;
10                 ...
11                 and that such a reduction is consistent with applicable policy
                   statements issued by the Sentencing Commission.
12
           18 U.S.C. § 3582(c)(1)(A).
13
14            The relevant statute gives this Court authority to reduce a previously imposed

15 sentence if three requirements are satisfied: (1) the inmate has either exhausted
16 administrative review of the Bureau of Prison’s failure to bring such a motion, or waited
17 until 30 days after the request was made to the warden where the inmate is housed if that
18 is earlier; (2) the inmate has presented extraordinary and compelling reasons for the
19 requested reduction; and (3) the reduction is consistent with the Sentencing
20 Commission’s policy statement.
21            B.         Exhaustion of Administrative Remedies
22
              It is undisputed that Mr. Reynolds has met the exhaustion requirement. He asked
23
     for compassionate release on April 22, 2020, and L. J. Milusnic, Acting Complex
24
     Warden for FCI Lompoc, denied his request on May 18, 2020. Dkt. 1315, Supp. Ex.
25
     ///
26
27 ///
28 ///


      ORDER - 4
             Case 2:18-cr-00131-RAJ Document 1327 Filed 06/17/20 Page 5 of 7




 1          C.      Extraordinary and Compelling Circumstances
 2
            The Court must next determine if extraordinary and compelling circumstances
 3
     warrant a reduction of Mr. Reynolds’ term of imprisonment. See 18 U.S.C. §
 4
     3582(c)(1)(A)(i); USSG § 1B1.13.
 5
            The policy statement referenced in § 3582(c)(1) was promulgated by the
 6
     Sentencing Commission pursuant to the authority Congress vested in it in 28 U.S.C.
 7
     § 994. That statute provides:
 8
                The Commission, in promulgating general policy statements regarding the
 9              sentencing modification provisions in section 3582(c)(1)(A) of title 18, shall
                describe what should be considered extraordinary and compelling reasons for
10
                sentence reduction, including the criteria to be applied and a list of specific
11              examples. Rehabilitation of the defendant alone shall not be considered an
                extraordinary and compelling reason.
12
     28 U.S.C. § 994(f).
13
14          Consistent with this statute, the applicable policy statement can be found at

15 Section 1B1.13 of the United States Sentencing Guidelines. That statement provides:
16           Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
             § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may
17           impose a term of supervised release with or without conditions that does not
18           exceed the unserved portion of the original term of imprisonment) if, after
             considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they
19           are applicable, the court determines that--
20           (1)(A) Extraordinary and compelling reasons warrant the reduction…
21                (2) The defendant is not a danger to the safety of any other person or to the
22                community, as provided in 18 U.S.C. 3142(g); and
                  (3) The defendant is not a danger to the safety of any other person or to the
23
                  community, as provided in 18 U.S.C. § 3142(g); and
24
               (4) The reduction is consistent with this policy statement.
25 U.S.S.G. § 1B1.13 (2019).
26
              In the commentary, the Commission goes on to explain what constitutes
27
   “extraordinary and compelling reasons” to support a reduction in sentence.
28


      ORDER - 5
            Case 2:18-cr-00131-RAJ Document 1327 Filed 06/17/20 Page 6 of 7




 1 Specifically, Application Note 1 provides that “extraordinary and compelling reasons
 2 exist if the defendant is suffering from a serious physical or medical condition…that
 3 substantially diminishes the ability of the defendant to provide self-care within the
 4 environment of a correctional facility and from which he or she is not expected to
 5 recover.” U.S.S.G. § 1B1.13 cmt.n.1.
 6         Mr. Reynolds argues that he has tested positive for COVID-19. In addition, he
 7 had complained to his attorney about body aches (in his joints, knees, and shoulders), and
 8 a bloated feeling in his stomach. He also referenced his medical record for May 8, 2020
 9 which reports he suffered from a “cough, SOB, muscle pain fatigue, sore throat, HA, new
10 loss of taste and smell, and/or chills,” Dkt. 1301 and 1297, App. A at 112.
11         The Court does not intend to minimize the health conditions that Mr. Reynolds
12 may have experienced as of the date of his May 8, 2020 medical report. However, there
13 is a considerable difference in the medical reports describing his condition on May 8,
14 2020 compared to that provided to this Court in accordance with the previously issued
15 Order of June 2, 2020. Dkt. 1316.
16         The produced reports document extensive care, treatment, and testing of Mr.
17 Reynolds’ medical conditions. The medical records reflect almost daily care and/or
18 treatment for Mr. Reynolds during the time of May 8-17, May 19-21, and assessment and
19 treatment again on June 9, 2020. These records indicate that as of June 9, 2020, his
20 “Pulmonary tests were within normal limits; Auscultation, clear; Cardiovascular, normal
21 rate, regular rhythm with no Tachycardia (rapid heart rate) or Bradycardia (slow heart
22 rate); Abdomen, bulging flanks, obese; Musculosketal gait as normal; and Neurologic
23 motor system as normal.” Dkt. 1323-1, p. 24. More specifically, the report notes that his
24 confirmed case of COVID-19 was resolved. Id. at p. 24.
25         As Mr. Reynolds acknowledges, compassionate release is “an extraordinary and
26 rare event.” White v. United States, 378 F. Supp. 3rd 784, 787 (W.D. Mo. 2019). While
27 Mr. Reynolds articulates several health concerns, chronic conditions that can be managed
28


     ORDER - 6
           Case 2:18-cr-00131-RAJ Document 1327 Filed 06/17/20 Page 7 of 7




1 in prison are not a sufficient basis for compassionate release. United States v. Ayon-
2 Nunez, 2020 WL 704785, at *2-3 (E.D. Cal. Feb. 12, 2020).
3         The fact that Mr. Reynolds tested positive for COVID-19 with a “resolved”
4 diagnosis significantly alters the analysis of his petition for compassionate release. His
5 last medical report indicates that he is currently receiving medication for his other health
6 concerns and is not suffering from any reported lingering symptoms from COVID-19.
7 Consequently, his circumstances do not provide a basis to reduce his sentence or grant
8 his request for compassionate release.
9         For these reasons, Mr. Reynolds’ motion for compassionate release is DENIED.
10
11        DATED this 17th day of June, 2020.
12
13                                                  A
14                                                  The Honorable Richard A. Jones
15                                                  United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 7
